AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
RED TRAIL ENERGY, LLC / GREENWAY CONSULTING, LLC
 
This Amended and Restated Management Agreement (the “Agreement”) is made and
entered into this 10th day of September, 2009, by and between Red Trail Energy,
LLC, a North Dakota limited liability company (the “Owner”) and Greenway
Consulting, LLC, a Minnesota limited liability company (“Greenway”);
 
RECITALS
 
A. Owner owns and operates a 50 million gallon per-year nameplate capacity
dry-mill ethanol plant in Richardton, North Dakota (the “Plant”).
 
B. Greenway is an ethanol consulting company providing, among other things,
management services for the operation of ethanol plants.
 
C. Owner has used since the execution of a Management Agreement with Greenway
dated December 17, 2003, and is desirous of continuing to use, the management
services of Greenway, and Greenway is desirous of providing such services to
Owner.
 
NOW THEREFORE, in consideration of the following terms and conditions, Owner and
Greenway hereby agree as follows:
 
SECTION I. SCOPE OF SERVICES
 
Greenway shall provide the following services:
 
A. Assist and advise owner with Plant operations as specifically requested,
maintenance and repair and installation of additional capital equipment, and
make recommendations regarding prospective upgrades to Owner’s Plant and
operations to adapt to changing industry technologies or other conditions that
Greenway believes may be necessary based on Greenway’s industry knowledge;
 
B. Assist and advise in the set up, monitoring and oversight policies and
procedures for programs for input acquisitions including among other things,
corn supply, and offtake;
 
C. Assist and advise in the hiring and termination of the General Manager and
Plant Manager, which hiring and termination shall be the sole responsibility of
the Owner; and
 
D. Assist and advise the Owner regarding general Plant management concerns on an
as needed basis.
 
SECTION II. TERM
 
This Agreement shall begin on July 1, 2009 (the “Effective Date”) and shall
terminate on December 11, 2011.  Any extension of the term set forth in this
Section II shall be effected by a written extension agreement duly executed by
both parties.
 
SECTION III. COMPENSATION
 
Owner shall pay Greenway compensation for services rendered under the terms of
this Agreement as follows:
 
A. One Hundred Seventy One Thousand and Six Hundred Dollars ($171,600) per year
payable in equal monthly installments of Fourteen Thousand and Three Hundred
Dollars ($14,300.00) on the first day of each month.
 
B. Reimbursement to Greenway for the salary and benefit package for the General
Manager/Chief Executive Officer and the Plant Manager payable each month, along
with the monthly payment in “A.” above.  The salary and benefit package for
Owner’s interim General Manager/Chief Executive Officer as of the Effective Date
shall be the same as the salary and benefit package applicable to Owner’s prior
General Manager/Chief Executive Officer for fiscal year 2008.  If Owner’s
interim General Manager/Chief Executive Officer remains employed as Owner’s
General Manager/Chief Executive Officer on January 1, 2010, this Section III.B.
shall be subject to renegotiation by the parties.
 
C. Expenses are in addition to the above compensation and shall be billed
monthly as incurred. Expenses shall include all out-of-pocket expenditures paid
or accrued by Greenway in carrying out the terms of this Agreement. If expenses
exceeding $5,000 per month are required, Greenway shall seek pre-approval by
Owner, which approval shall not be unreasonably withheld.
 
 
 

--------------------------------------------------------------------------------

 
 
D. Four percent (4%) of the pre-tax net income, which income shall include all
revenues including, but not limited to, governmental payments, but specifically
excluding the following:
 
 
(1)
any unrealized gains or losses related to hedging;

 
 
(2)
any gains or losses related to withheld payments to Fagen, Inc. (“Fagen”) and/or
ICM, Inc. (“ICM”) related to the resolution of any outstanding disputes between
Owner and Fagen and/or ICM regarding Owner’s coal combustor, including any
subordinated debt forgiveness;

 
 
(3)
any unrealized gains or losses related to interest rate swaps;

 
 
(4)
any non-cash patronage equity grants, including but not limited to noncash
capital credits or patronage dividends from any third parties;

 
 
(5)
any gains or losses related to any debt restructuring or debt forgiveness under
any agreements with Owner’s senior lenders; and

 
 
(6)
any gains or losses related to Owner’s purchases of discounted corn.

 
This sum shall be payable within thirty (30) days after conclusion of the audit
of Owner’s financial statements by Owner’s independent registered public
accounting firm.
 
In no event during the term of this Agreement shall Owner pay any amounts under
Section III.D. if such payment would cause Owner’s cash balance to fall below
the dollar amount Minimum Cash Balance threshold, as defined in Owner’s Corn
Procurement Program prospectus.  Owner’s payment under the corn procurement
program of any Cash Payment or Cash Incentive amounts, as defined in the Owner’s
Corn Procurement Program prospectus, shall have priority in payment over the
payment to Greenway under Section III.D.  In the event that any payments remain
owed to Greenway at the termination date of this Agreement and Owner’s cash
balance is below the Minimum Cash Balance on such termination date, such payment
shall accrue as a payable to Greenway until such time as Owner’s cash balance is
above the Minimum Cash Balance.  Once Owner’s cash balance is above the Minimum
Cash Balance, any accrued payments shall be paid in full to Greenway.
 
SECTION IV. STANDARD OF PERFORMANCE
 
All services provided by Greenway shall be provided on a best efforts basis with
no warranties of performance due to limitations of the equipment.
 
SECTION V. TERMINATION
 
This Agreement may not be terminated by either party except for good cause
shown. ‘Good Cause’ shall be defined as (i) insolvency or bankruptcy of either
party, (ii) dishonest or fraudulent acts of either party, or (iii) Gross
Misconduct of either party.  If either party desires to terminate this agreement
for Good Cause, that party shall provide written notice to the other party
setting forth, with particularity, the claimed basis for termination. The party
receiving such notice shall have thirty (30) days to dispute this notice or to
correct the claimed defect. In the event the party receiving notice disputes the
claim it shall submit the claim to Arbitration pursuant to Section IX herein.
 
Failure to dispute this notice or to arbitrate or to correct the claimed defect
within the given time frame shall result in termination of this Agreement at the
option of the non-defaulting party. In the event of termination all sums accrued
under this Agreement shall then become immediately due in full and any unpaid
balance shall carry an interest rate of eight percent (8%) per annum.
 
SECTION VI. INDEMNIFICATION
 
RED TRAIL ENERGY, LLC will indemnify and hold Greenway harmless from and against
all claims, liabilities, losses, damages, expenses, attorney fees and
disbursements related to or arising out of Greenway's performance under this
Agreement, except in the event of Gross Misconduct on the part of Greenway, its
employees or agents.
 
SECTION VII. INSURANCE
 
During the term of this Agreement, each party shall provide Workers'
Compensation Insurance within the statutory requirements for all of its
employees. Owner shall provide comprehensive general liability insurance and
automobile liability insurance to cover claims for personal injury, death or
property damage which may arise out of the performance of this Agreement. Owner
agrees that Greenway shall be named as an additional named insured under its
general liability and automobile liability insurance policies.
 
Comprehensive general liability limits shall be at least Two Million Dollars
($2,000,000) for bodily injury or death for any one occurrence and Five Million
dollars ($5,000,000) for property damage. Automobile liability limits shall be
at least One Million Dollars ($1,000,000) for any one person with an aggregate
of Two Million Dollars ($2,000,000) for any occurrence of bodily injury or
property damage.
 
Upon request, Owner agrees to furnish Greenway with a certificate of insurance
naming Greenway as an additional insured as described above.
 
SECTION VIII. GOVERNING LAW
 
This Agreement shall be governed by the laws of the State of North Dakota with
respect to interpretation and performance.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION IX. ARBITRATION
 
If any dispute arises out of the interpretation or performance of this
Agreement, the matter shall be referred to Arbitration pursuant to the
commercial rules of the American Arbitration Association. The Arbitration shall
be conducted in Fargo, North Dakota. Each party to the Arbitration shall bear
one half, each, of the expenses of the Arbitrator(s), including their fees and
costs, but each party shall bear their own expenses, including attorney fees.
 
SECTION X. NOTICES
 
Any written notice or communication required or permitted by this Agreement, or
by law, to be served upon, given to, or delivered to either party, by the other
party, shall be in writing, and shall be deemed duly served, given, or delivered
when personally delivered to the party to whom it is addressed, or in lieu of
such personal services, when deposited in the United States mail, first class
postage prepaid, addressed to Owner at:
 
RED TRAIL ENERGY, LLC
P.O. BOX 11, 3682 HIGHWAY 8 SOUTH
RICHARDTON, NORTH DAKOTA 58652
ATTN: MIKE APPERT
 
Or to Greenway at:
 
GREENWAY CONSULTING, LLC
74 SOUTH COUNTY ROAD 22
MORRIS, MINNESOTA 56267
ATTN: GERALD BACHMEIER
 
SECTION XI. INDEPENDENT CONTRACTOR
 
Greenway is an independent Consultant and nothing in this Agreement shall
constitute or designate Greenway or any of its employees or agents as employees
of Owner.
 
SECTION XII. CONFIDENTIALITY
 
Neither party shall disclose confidential information of the other party to a
third party. (See previously executed Non-Disclosure Agreement which shall
remain in effect; Exhibit A.) Each party shall designate to the other party
information it considers to be confidential and not part of the public domain. A
violation of this provision shall be resolved through Section IX. Arbitration,
herein.
 
SECTION XIII. MODIFICATION
 
This Agreement constitutes the entire agreement between the parties. Any prior
agreements, promises, negotiations or representations not expressly set forth in
this Agreement are of no force or effect. This Agreement may only be modified
upon the written agreement of the parties executed as an amendment to this
Agreement.
 
SECTION XIV. ASSIGNMENT
 
This Agreement shall be binding upon the parties and their respective assigns,
representatives and agents including upon any third party buyer of all or a part
of Owner's interest herein.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement in the day and year
first above written. By signature of its representative(s) below, each Party
affirms that it has taken all necessary action to authorize said
representative(s) to execute this Agreement.
 
EACH PARTY AGREES IT HAS READ AND UNDERSTANDS ALL THE TERMS OF THIS AGREEMENT.
 
OWNER: RED TRAIL ENERGY, LLC
GREENWAY: GREENWAY CONSULTING, LLC
   
/s/ Mike Appert
/s/ Gerald Bachmeier
By: Mike Appert
By: Gerald Bachmeier
Its: Chairman
Its: Chief Manager
       
/s/ Mark E Klimpel
 
By: Mark Klimpel
 
Its: Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 